DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 6-7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The claims are allowable because although fluid filled thermal actuators are known, there is no known thermal actuator wherein a tempering medium is able to be flowed through a channel therein and could be fairly applied to reject the claims.
Response to Arguments
	Applicant's arguments have been fully considered.
35 U.S.C. §112
Applicant argues that the rejection under 35 USC 112 are improper because they depend on interpretation under 35 USC 112(f).
Examiner does not agree. Even if the terms were not interpreted under 35 USC 112(f), claim terms are still required to have a reasonably certain meaning. The rejections stem from the fact that, for example, a "determination unit" lacks a reasonably definite structure.
MPEP 2173.05(a) requires that “The meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed. Claim language may not be "ambiguous, vague, incoherent, 
The issue is that terms are not terms of art, they do not have any obvious meaning, and the specification does not provide the meaning that the terms in the claim are intended to have.
Prior Art
Applicant’s arguments are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Interpretation
“temper” as in claim 5 is assumed to mean control the temperature of.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
“compensation element” in claim 1
“functional component” in claim 1 (Instant PGPUB P0004 “a functional component, e.g. an optical component of a beam deflection device of an irradiation device of the additive manufacturing apparatus, which requires highly exact orientating and positioning”)
“connection element” in claim 2
“tempering structure” in claim 5
“determination unit” in claim 9
“support frame element” in claim 1
“control unit configured to…” in claim 10
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112 
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claim(s) 9, 11, and 13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In reference to claim 13, the limitation "the irradiation device" lacks antecedent basis in the claim.
	In reference to claim 9 and 11, the  “determination unit configured to [perform functions]” in claim 9 and 11 is a claim limitation that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. These are not terms or art or structures that have an art accepted meaning. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 1-5,8-9,11-13,15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bloom (US 20160052207 A1) and further in view of Franklin (NPL, 20101).
	In reference to claim 1, Bloom discloses a support frame structure for use in additive manufacturing, support frame structure comprising:
a first support frame comprising at least one first support frame element (“platform assembly 200 again employs a rigid support 202” [0029]. See Figures);
a second support frame comprising at least one second support frame element, the second support frame being configured to support at least one functional component of an additive manufacturing apparatus the support frame structure is assigned to the second support frame being connected with the first support frame in a defined operating orientation and/or operating position (“platform surface 208” [0029]);

a control unit configured to actively control … the at least one compensation element so as to maintain the second support frame in the defined operating orientation and/or operating position (“automatically adjust the parallelism of the platform surface relative to the print head plane” [0009]).
Bloom further explains that “providing a flat, level surface on which to deposit the material is important to obtaining proper adhesion of the initial layer of material onto the build platform. Having the surface flat and level helps assure that an even thickness of the material is initially applied to the surface, in order to avoid peeling due to shrinkage as subsequent layers are applied. Since the layers of material deposited are very thin, the platform surface must be level relative to the plane in which the print head moves and should conform to a plane with a high degree of precision” [0007].
Bloom does not teach that the compensation elements are controlled by actively controlling the thermal expansion of them, i.e., heating or cooling them.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, precision control of platforms, Franklin discloses “A precision table-leveling scheme shown in Fig. 2.52 relies on thermal expansion of actuators under two corners to level the table by raising or lowering their respective corners.”

    PNG
    media_image1.png
    1074
    2500
    media_image1.png
    Greyscale

The combination would be achievable by either replacing the compensation element (linear actuator) of Bloom with the compensation element (thermal expansion actuator) of Franklin or adding the compensation element of Franklin to the Bloom system.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the support frame to comprise a control unit configured to actively control thermal expansion of the at least one compensation element so as to maintain the second support frame in the defined operating orientation and/or operating position.
A person having ordinary skill in the art would have been specifically motivated to either replace the actuators of Bloom with the actuators of Franklin or add the actuators of Franklin to the Bloom system in order to combine prior art elements according to known methods to yield predictable results; achieve the simple substitution of one known element for another to obtain predictable results.
	In reference to claim 2, the combination discloses the support frame as in claim 1. 

	In reference to claim 3, the combination discloses the support frame as in claim 1. 
	Bloom further discloses the at least one compensation element comprises a second support frame element of the second support frame (See figures).
	In reference to claim 4, the combination discloses the support frame as in claim 1. 
The combination does not disclose that wherein the at least one compensation element has a higher coefficient of thermal expansion at least than the first support frame. However, it would be obvious to want all elements of the system except for the thermal expansion actuators to have a coefficient of thermal expansion of zero or as low as possible. It is obvious because parts deform with temperature and it is naturally desirable to want to reduce the deformation of the system as much as possible. The purpose of the precision table and actuators of the combination is to maintain precise control of the position and level of the table. If the frame were to contort with thermal fluctuations it would be against the stated goal of the combination.
	In reference to claim 5, the combination discloses the support frame as in claim 1. 
Franklin further discloses wherein the at least one compensation element comprises a tempering structure configured to temper the at least one compensation element to a defined compensation temperature at which the at least one compensation 

    PNG
    media_image1.png
    1074
    2500
    media_image1.png
    Greyscale

	In reference to claim 8, the combination discloses the support frame as in claim 1. 
Franklin further discloses wherein the at least one compensation element is an additively manufactured component (The compensation element could be produced using a additively manufacturing process).	In reference to claim 9 and 11, the combination discloses the support frame as in claim 1. 

Bloom further discloses a determination unit configured to determine thermal expansion effects of the first and/or second support frame; and 

In reference to claim 12, the combination discloses the support frame as in claim 1. 
Franklin further discloses wherein the at least one compensation element is built as or comprises at least one extendable actuator (“thermal expansion of actuators”)
In reference to claim 12, the combination discloses the support frame as in claim 1. 
Bloom further discloses that the print head and platform should both operate in the same plane with high precision [0007]. Thus, it would be obvious to configure the print head to use the same leveling as the bed. Bloom does not teach that the print head comprises an irradiation device, however, a generic 3d printing printhead would encompass a printhead comprising an irradiation device. 
In reference to claim 15, see rejection of claim 1 and “present invention relates to a platform which can be repeatably positioned precisely and with a high degree of 
In reference to claim 17, the combination discloses the support frame as in claim 1. 
Franklin further discloses the tempering structure is configured to actively temper the at least one compensation element to the defined compensation temperature  (See Figure, the compensation element comprises a heater designed to heat the compensation element to a temperature such that the compensation element expands and thereby adjusts the level of the precision table).

    PNG
    media_image1.png
    1074
    2500
    media_image1.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154. The examiner can normally be reached M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/NICHOLAS R KRASNOW/Examiner, Art Unit 1744                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Franklin, G.F., Powell, J.D. and Emami-Naeini, A., 2010. Feedback Control of Dynamic Systems (6th). at Fig 2.52 and problem 2.21. Page numbers missing. Cover material and reference portions only are attached.